Citation Nr: 1759744	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for methicillin-resistant Staphylococcus aureus (MRSA).

2. Entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


	
	ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1968 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing in March 2014.  A copy of the transcript has been associated with the Veteran's virtual claims folder. 

In April 2014, the Board remanded the matters for additional development.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran does not have an additional disability caused by surgery conducted at a VA medical facility.  

2.  The Veteran is service connected for total left knee arthroplasty, rated as 30 percent disabling and painful scars of the left knee, rated as 20 percent disabling.   His combined rating is 40 percent.  

3.  It is at least as likely as not that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits under 38 C.F.R. § 1151 for MRSA are not met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2017).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for a finding of a TDIU under 38 C.F.R. 4.16 (b) have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 4.3, 4.16(b), 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

In its April 2014 remand, the Board referred the Veteran's claim to the VA Director of the Compensation Service, for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b) (2017).  The Director of Compensation Service considered whether extraschedular consideration was warranted in a July 2017 decision and determined that individual unemployability benefits were not warranted.  Consequently, as the claim has been denied on an extraschedular basis by the Chief of Compensation Service, the Board may now consider whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b) (2017).

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected left knee disability.  The record shows that the Veteran has been unemployed since 2007.  See Veteran's VA Form 21-8940.  The Board notes that the Veteran was employed as a police officer from February 1987 to January 2005.  He worked briefly as a sales/stocker at various retail stores from 2005 to 2007.  The Veteran has been service-connected for his left knee since 1985 and underwent a total left knee replacement in May 2008.  He has suffered complications from the surgery.  

The Veteran was afforded a VA examination in April 2009 where the examiner opined that the Veteran is "completely unemployable in his regular profession as a police officer, due to his left knee."  The Veteran's left knee had active and passive motion from 10 to 90 degrees.  The Veteran was unable to fully extend his knee.  The Veteran reported chronic swelling of the knee, which worsened with activities.  He also reported that he uses a cane and can walk a maximum of one-quarter mile.  The Veteran did not report incapacitating flare-ups of his knee pain. 

At a May 2013 VA examination, the examiner opined that the Veteran's left knee impacts his ability to work due to his inability to kneel, squat, run, walk or stand for extended periods of time.  He further opined that due to the Veteran's condition, he can only lift up to 50 pounds; walk short distances on a level surface; and sit or stand for 15 to 30 minutes at one time.  He noted that sedentary activities, like sitting, are problematic due to the onset of pain and stiffness from being in one position for an extended amount of time.  

At the March 2014 Board hearing, the Veteran testified that he could no longer work and retired from his previous job as a police officer due to his inability to pass the physical tests required for his position.  He further stated that although he took a regular retirement from the police department, see VA Form, 21-4192, he did so because he wanted to avoid financial penalties from being medically retired.  

The Veteran's VA Form 21-8940 indicated that he applied for vocational rehabilitation benefits and was declared unemployable.  The Veteran indicated that his educational experience included two years of college and a majority of his employment background was as a police officer.  A January 2008 Rehabilitation Counseling Record determined that the Veteran has impairment of employability which is materially due to his service-connected disability.  It concluded that it was infeasible for the Veteran to achieve a vocational goal due to the Veteran's serious handicap which prevents labor intensive work and his lack of training in a field that is less labor intensive.  

The Board acknowledges that the Veteran worked in retail as a sales/stocker following his retirement from the police department.  However, the evidence of record indicates that the Veteran cannot engage in physical activities required of a sales/stocker.  Further, there is evidence suggesting that the Veteran's left knee disability prevents employment of a sedentary nature as well because extended sitting will cause pain and stiffness.  

The Board also notes that the Veteran also submitted a letter from R.L., a certified physician's assistant at a VA medical facility, that states that the Veteran "has chronic medical problems that limit him from employment."  This letter is of limited probative value since it does not specify which medical issues prevent employment and what types of employment in which the Veteran can engage.  

Based upon the VA examinations, the Veteran's employment history, and his level of education, the Board finds that the Veteran is unemployable as a result of his service-connected left knee.  Resolving doubt in favor of the Veteran, the claim of entitlement to a TDIU on an extraschedular basis is granted.

III.  1151

The Veteran contends that while he was hospitalized in May 2008 at the Dallas VA Medical Center for a total left knee replacement, he contracted MRSA.  Specifically, he alleges that he contracted MRSA from a patient whose room was directly across from his when the doctors and nurses used contaminated equipment to treat the both the MRSA infected patient and him.  He further contends that he discovered that many patients on his floor had contracted the same disease.  

In pertinent part, the current version of 38 U.S.C.A. § 1151 provides that an additional disability resulting from VA hospital care, medical or surgical treatment, or examination shall be treated as if it were service-connected, where it is shown that the additional disability was the result of "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA]" or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Here, the Board finds that the Veteran does not meet the threshold requirement of an additional disability and therefore his claim for entitlement to § 1151 benefits fail.  A July 2008 orthopedic inpatient note indicates that the Veteran had a positive screening for MRSA.  The Veteran was afforded a VA examination in May 2013 where the examiner noted that the Veteran's MRSA had resolved.  At the March 2014 Board hearing, the Veteran testified that he still has MRSA and was told that there is no treatment to cure the disease once it has been contracted.  The Board therefore remanded the matter for a medical opinion which addressed specifically whether the Veteran currently has or ever had MRSA and if so whether it was due to any fault on the part of the VA.  

A medical opinion was obtained in October 2016.  The clinician opined that although the Veteran tested positive in 2008 for MRSA colonization of the nasal cavities, he never developed full infection in his joints.  "The nasal swab noted MRSA colonization - at no time did this manifest as a systemic infection."  He noted that intra-op cultures were taken and were all negative.  "MRSA in the nasal passages is capable of being resolved with mucopiricin intranasal and vancomycin systemically."  "At no time did any culture of the knee reveal MRSA positive infection (or any other positive culture/infection)."  The Veteran does not currently have a positive diagnosis of invasive systemic infection.  

The Board finds the October 2016 VA medical report significantly probative in value.  In that regard, the clinician considered the Veteran's statements and reviewed the Veteran's pre and post-surgery history before forming a well-reasoned opinion.  He addressed all potentially favorable evidence, including the positive MRSA screening, but explained why the Veteran never developed a systemic infection.  
The Board acknowledges the Veteran's sincere belief that he contracted MRSA as a result of his knee replacement surgery at a VA facility.  However, the Board does not assign any probative value to the Veteran's statements.  He is not competent to diagnose MRSA.  The most competent medical evidence of record does not show that the Veteran has a diagnosis of MRSA or any systemic infectious disease which he contracted as a result of the 2008 knee surgery.  

Simply put, the greater weight of probative evidence is against finding that the Veteran suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable. For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability is not warranted.  Accordingly, the claim is denied.


ORDER

Entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is granted, subject to regulations applicable to the payment of monetary benefits. 

Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for MRSA is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


